DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
¶0024, states “the securing strap 320 may be removable coupleable” should be “the securing strap 320 may be removablely coupleable”. 
¶0026 states “section 304 illustrated in Fig. 3” but only Fig. 1 was submitted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilber (US 4,581,877).
Regarding claim 1, Wilber teaches of (Fig. 1) a fly mask for an animal (Abstract, hood for a horse), comprising:
a first section formed of a first material (Col. 3 lines 20-22, hood 20 made of a woven fabric); and
a second section formed of a second material that is at least partially elastic (Col. 3 lines 43-57, straps 28 contain an elastic portion);
wherein the first and second section are coupled to one another to fit at least partially around the head of an animal (Fig. 1, first and second section are coupled to one another to fit at least partially around the head of a horse) and the elastic material deforms to allow the mask to accommodate many different configurations (Col. 3 lines 43-57, straps 28 has elastic material that allows the hood 20 to fasten and accommodate the horse’s head, including different sizes and configurations).

Regarding claim 2, Wilber teaches of the invention in claim 1 and further wherein (Fig. 1) the first section is coupled to the second section to form a front orifice and a rear orifice (first section 20 is coupled to the second section 28 to form a front orifice and a rear orifice) and the front orifice is sized to fit at least partially around the snout of the animal and the rear orifice is sized to fit around the head of the animal (Fig. 1).

Regarding claim 3, Wilber teaches of the invention in claim 3 and wherein (Fig. 1) the second section (38) is coupled to the first section (20) to be positioned at least 

Regarding claim 5, Wilber teaches of the invention in claim 1, and further comprising eye orifices (Fig. 3, eye opening 24) defined in the first section and positioned to correspond with eyes of the animal (eye opening 24 defined in first section 20 and positioned to correspond with the eyes of the horse).

Regarding claim 8, Wilber teaches of the invention in claim 1, and further wherein the first material and the second material are different types of material (Fig. 1, Col. 3 lines 20-22 and lines 43-48, first material is a woven fabric and second material is an elastic material). 

Regarding claim 13, Wilber teaches of a method of manufacturing a fly mask Abstract, hood for a horse), comprising:
providing a first material and a second material that is different from the first material and that is at least partially elastic (Fig. 1, Col. 3 lines 20-22 and lines 43-48, first material is a woven fabric and second material is an elastic material); and
coupling the first material to the second material to form a fly mask that is configured to fit at least partially around the head of an animal (Fig. 1, first and second section are coupled to one another to fit at least partially around the head of a horse);


Regarding claim 18, Wilber teaches of the invention in claim 13, and further comprising coupling a securing strap to the first material configured to selectively fit the fly mask to a head of an animal (Fig. 2, strap 28 is configured to selectively fit the fly mask 20 to a head of a horse). 

Regarding claim 19, Wilber teaches of the invention in claim 13, and further comprising coupling the first material to the second material so the second material is substantially aligned with a jaw of an animal when positioned thereon (Fig. 2, second material of strap 28 is coupled to the first material of mask 20 such that it is substantially aligned with a jaw of an animal when positioned thereon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilber (US 4,581,877) in view of McMahon (US 6,128,891).
	Regarding claim 4, Wilber teaches of the invention in claim 1, but does not appear to teach of further comprising ear pockets defined in the first section wherein the ear pockets are sized to correspond with the ears of the animal.
	McMahon is in the field of animal masks and teaches of further comprising ear pockets (Col. 2 lines 56-60, first sleeve 14 and second sleeve 15 are formed to receive the first and second ears 16, 17 of the horse) defined in the first section (mask 10) wherein the ear pockets are sized to correspond with the ears of the animal (Col. 2 lines 56-60, first sleeve 14 and second sleeve 15 are formed to receive the first and second ears 16, 17 of the horse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to incorporate the teachings of McMarhon to have ear pockets in order to protect the ears of the animal. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilber (US 4,581,877) in view of Knox (US 4,480,429).
	Regarding claim 6, Wilber teaches of the invention in claim 5 but does not appear to teach of a third section formed of a third material that is at least partially transparent.
	Knox is in the field of animal masks and teaches of (Fig. 1) a third section (eye section) formed of a third material that is at least partially transparent (Fig. 1, Col. 2 lines 25-38, extending across the eye hole and positioned on the upstanding member 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to incorporate the teachings of Knox to have a third section formed of a third material that is at least partially transparent in order for the horse to see as motivated by Knox in Col. 2 lines 25-38 and for a user to easily check in on the horse’s eyes if need be. 

	Regarding claim 7, Wilber as modified teaches of the invention in claim 6, and further wherein the first material, second material, and third material, are all different types of material (Col. 3 lines 20-22, first material of first section 20 is a woven fabric material; Col. 3 lines 43-57, second material 28 made with an elastic material; Col. 2 lines 25-38 in Knox, third material is a relatively transparent screen-like material).

Claims 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilber (US 4,581,877).
	Regarding claim 9, Wilber teaches of the invention in claim 1, but does not appear to specifically disclose wherein the first material does not substantially elastically deform.
However, in an alternate embodiment, Wilber teaches wherein the first material does not substantially elastically deform (Col. 1 lines 40-46, regarding a mask of hard plastic material shaped to fit over the head and face of an animal; Examiner notes that hard plastic does not substantially elastically deform).


	Regarding claim 10, Wilber teaches of the invention in claim 1, but does not appear to specifically disclose wherein the first material is a mesh material and is configured to cover the eyes of the animal and allow the animal to see there through.
	However, in an alternate embodiment, Wilber teaches wherein the first material is a mesh material and is configured to cover the eyes of the animal and allow the animal to see there through (Col. 1 lines 33-35, regarding a mask of a screen material of a flexible nature with a small mesh plastic net that covers the top portion of the animals head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to have the first material a mesh material that is configured to cover the eyes of the animal and allow the animal to see there through in order for the animal to be able to see with the mask on and for a user to easily check on the condition of the animal’s eyes. 

	Regarding claim 11, Wilber as modified teaches of the invention in claim 10, and further wherein (Fig. 1) the first material defines ear orifices (ear openings 22) that are configured to allow ears of the animal to pass there through when the fly mask is positioned on the animal (Fig. 1, ears are through ear openings 22).

	Regarding claim 14, Wilber teaches of the invention in claim 13, but does not specifically disclose further comprising forming the first material of a mesh material.
However, Wilber, in an alternative embodiment, teaches of further comprising forming the first material of a mesh material (Col. 1 lines 33-35, regarding a mask of a screen material of a flexible nature with a small mesh plastic net that covers the top portion of the animals head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first material of a mesh material in order to use a breathable and flexible material that allows the animal to see through. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilber (US 4,581,877) in view of Walker et al. (US 7,204,071), hereinafter Walker.
Regarding claim 12, Wilber teaches of the invention in claim 2, and further comprising a securing strap positioned on the first material proximate to the rear orifice (Fig. 1, straps 26).
Wilber does not appear to teach of the securing strap configured to selectively resize the rear orifice.
Walker is in the field of animal masks and teaches of (Fig. 1) the securing strap (elastic headstall 24) configured to selectively resize the rear orifice (Col. 5 lines 3-6, elastic sections of the headstall 24 permit the expansion and contraction of these sections, such as to be configured to selectively resize the rear orifice).


Regarding claim 20, Wilber teaches of (Fig. 1) a fly mask for an animal (Abstract, hood for a horse), comprising:
a first section formed of a first material (Col. 3 lines 20-22, hood 20 made of a woven fabric);
a second section formed of a second material that is at least partially elastic and different from the first material (Col. 3 lines 43-57, straps 28 contain an elastic portion which is different from the first material); and
a securing strap positioned on the first material proximate to a rear orifice (strap 26 proximate to a rear orifice);
wherein the first and second section are coupled to one another to fit at least partially around the head of an animal (Fig. 1, first and second sections around a horse) and the elastic material deforms to allow the mask to accommodate many different configurations (Col. 3 lines 43-57, straps 28 has elastic material that allows the hood 20 to fasten and accommodate the horse’s head, including different sizes and configurations);
wherein the first section is coupled to the second section to form a front orifice and the rear orifice (first section 20 is coupled to the second section 28 to form a front orifice and a rear orifice) and the front orifice is sized to fit at least partially around the 
Wilber does not appear to teach of the securing strap configured to selectively resize the rear orifice. 
Walker is in the field of animal masks and teaches of (Fig. 1) the securing strap (elastic headstall 24) configured to selectively resize the rear orifice (Col. 5 lines 3-6, elastic sections of the headstall 24 permit the expansion and contraction of these sections, such as to be configured to selectively resize the rear orifice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to incorporate the teachings of Walker to have a securing strap configured to selectively resize the rear orifice in order to size the mask according to different sized animal heads.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilber (US 4,581,877) in view of Amazon 4-Way Stretch Nylon Spandex (https://www.amazon.com/Suitable-Sportswear-Activewear-Swimwear-Dancewear/dp/B01N8YPAZ7?th=1), hereinafter Amazon.  
Regarding claim 15, Wilber teaches of the invention in claim 13, but does not appear to teach of further comprising forming the second material at least partially of sport nylon spandex.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to incorporate the teachings of Amazon to have the second material at least partially of sport nylon spandex in order to use a durable and flexible material as motivated by Amazon.
 
	Regarding claim 16, Wilber teaches of the invention in claim 13, but does not appear to teach of further comprising forming the second material at least partially of about 80% nylon and about 20% spandex.
	Amazon teaches of further comprising forming the material at least partially of about 80% nylon and about 20% spandex (product is 80% nylon and 20% spandex).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilber to incorporate the teachings of Kingsbury to have the second material at least partially of about 80% nylon and about 20% spandex in order to use a material that allows flexibility and breathability.
	
	Regarding claim 17, Wilber teaches of the invention in claim 13, but does not appear to teach of further comprising forming the second material at least partially of tricot four-way stretch material.
	Amazon teaches of further comprising forming the material at least partially of tricot four-way stretch material (product is a tricot four-way stretch material).



Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647